Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kour et al (20200210848) in view of Talwadker et al (20140350910).

As per claim 1, Kour et al (20200210848) teaches a method comprising: 
creating a generative adversarial network (GAN) model (Fig. 5, subblock 557; para 0075, 0080) of input-output (IO) workload on a storage node using a real IO stream (as evaluating the effects on the network from the processing using the GAN – para 0086, as well as para 0103, testing to see if the network holds, and then deploying the GAN in a vehicle or aircraft – middle of para 0103, and monitoring network traffic – para 0103, last 12 lines); 
transmitting the GAN model to a modeling system that is remote from the storage node; creating a synthetic IO stream with the GAN model in the modeling system (as deploying the GAN model to a remote device, such applications as vehicle/aircraft – para 0103;and generating a synthetic IO stream as part of the testing – para 0080), the synthetic IO stream having data unlike data of the real IOP stream and being characterized by similar IO size, IO frequency, and IO type relative to the real IO stream (as measuring service of the network architecture – para 0028, for storage, process, and bandwidth – para 0028; and then using a synthetic model to mimic the IO stream – using low representation type data – para 0047, and further using small data-set that corresponds to the property, but not particularly the exact type of typical data – end of para 0047); 
measuring performance of a test storage node responsive to the synthetic IO stream in the modeling system; and outputting at least one recommendation based on the measured performance (as monitoring network traffic and reporting the performance and any anomalies – para 0103, last 7 lines).
As per claim 1, although Kour et al (20200210848) teaches neural network models generating test streams and testing the cloud network, as noted above, Kour et al (20200210848) does not explicitly teach receive a real I/O stream from an IO trace of a storage node; Talwadker et al (20140350910) teaches monitoring/estimating cloud infrastructure performance using I/O traces (para 0003).  Therefore, it would have been obvious to one of ordinary skill in the art of modeling cloud/network structures to modify the type of data stream of Kour et al (20200210848) to an I/O trace, as taught by Talwadker et al (20140350910) because it would advantageously reduce the amount of data to be processed, while effectively modeling the data set with non-adjacent segments (ie, less data sets, in quantity and size – para 0017).     

As per claims 2-4, the combination of the Kour et al (20200210848) in view of Talwadker et al (20140350910) teaches the method of claim 1 comprising creating the GAN model with code running on the storage node, on a server in a data center in which the storage node is located, and adding the GAN model to a repository of GAN models of IO workloads on a plurality of storage nodes (Kour et al (20200210848), as teaching the GAN to be available in a cloud computing environment – para 0022, which includes the service model to be available on demand – located in a server for access – para 0024, or on a thin/thick client – para 0025, which by definition, is a partial storage on a device and the remaining on a server; and said structures storing the models, in varying configurations – para 0033-0037, see also para 0039).

As per claim 5, the combination of the Kour et al (20200210848) in view of Talwadker et al (20140350910) teaches the method of claim 4 comprising measuring performance of a plurality of test storage nodes responsive to synthetic IO streams generated from a plurality of GAN models (Kour et al (20200210848), as measuring performance – para 0081 using synthetic data – para 0080).

As per claim 6, the combination of the Kour et al (20200210848) in view of Talwadker et al (20140350910) teaches the method of claim 5 comprising creating a repository of performance measurements of the test storage nodes (Kour et al (20200210848), as the profiler tracks performance measurements – para 0113).

As per claims 7,8, the combination of the Kour et al (20200210848) in view of Talwadker et al (20140350910) teaches the method of claim 1 wherein outputting at least one recommendation comprises outputting a storage node configuration and outputting performance associated with the outputted configuration (Kour et al (20200210848), as tracking the configuration and the performance – para 0107).

Claims 9-11 are apparatus claims that perform steps that are common to the method steps of claims 1-8 above and as such, claims 9-11 are similar in scope and content to claims 1-8 above and therefore, claims 9-11 are rejected under similar rationale as presented against claims 1-8 above.  Furthermore, Kour et al (20200210848) teaches data flow/traffic performance – para 0061, is a measure of cloud performance – para 0023-0028, especially para 0028 monitoring bandwidth performance in the network. 

	Claims 12-20 are computer program claims containing steps that are common to the method steps of claims 1-8 above and as such, claims 12-20 are similar in scope and content to claims 1-8 above and therefore, claims 12-20 are rejected under similar rationale as presented against claims 1-8 above.  Furthermore, Kour et al (20200210848) teaches a computer readable medium storage computer code – para 0007.

Response to Arguments

Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive.  Most of applicants arguments are toward the amended claim language; examiner notes the use of the Talwadker et al (20140350910) reference to address these claim limitations.  Furthermore, as to the arguments against the Kour et al (20200210848) reference not applicable to a network, examiner argues that the recited sections of Kour et al (20200210848) clearly shows testing and modeling of cloud networks, which include storage nodes (ie, storage networks). 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See the following references toward the generation and testing of GAN’s in networks:

Dong et al (20200327379) teaches the testing of deep learning AI networks for training speed (para 0012, fig.3, para 0036)
Roman et al (20190246299) teaches the testing of a mobile network using GAN’s – para 0050, 0053
Deasy et al (20210383538) teaches DNN and GAN testing for medical applications (abstract, para 0062) 
Thomson et al (20200175961) teaches GAN and other neural nets --Para 0613, and system delays – para 0093.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        11/01/2022